DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deguchi et al. (WO 2017073590, hereinafter ‘Deguchi’).
Regarding claim 3, Deguchi discloses an edge roundness of the first top cutting edge W3 is greater than an edge roundness of the first trailing cutting edge 15.
Regarding claim 18, Deguchi discloses a threading insert (i.e. a cutting insert capable of producing a threading on a workpiece, Fig. 13) comprising a top surface 3, an opposite bottom surface and a side surface 7 connecting the top and the bottom surface. A first tooth (A2 as seen in Fig. 13) includes a first cutting edge having a first top cutting edge 17, a first leading cutting edge 13 and a first trailing cutting edge 15. The first cutting edge has an edge roundness when seen in a cross-section in a plane perpendicular to the first cutting edge (Figs. 6-10), and a size of the edge roundness varies along the first cutting edge. An edge roundness of the first leading cutting edge W1 is greater than an edge roundness of the first trailing cutting edge 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba (WO 2011105098) in view of Kanaoka et al. (WO 2012023325, hereinafter ‘Kanaoka’).
Regarding claim 1, Yoshiba discloses a threading insert 1 comprising a top surface 2, an opposite bottom surface and a side surface connecting the top and the bottom surface. The insert also comprises a first tooth R1, the first tooth includes a first cutting edge, the first cutting edge has a first top cutting edge 5 connecting a first leading cutting edge 6 (the edge 6 of tooth R1 to the left of tooth R1 in Fig. 1) and a first trailing edge 6 (the edge 6 of the tooth to the left of the tooth R1 in Fig. 1). The first cutting edge has an edge roundness when seen in a cross-section in a plane perpendicular to the first cutting edge (see Figs. 4 & 7). Yoshiba does not disclose this edge roundness varying along the first cutting edge.
Kanaoka discloses a similar cutting insert, wherein the cutting edge of the insert has an edge roundness, the size varying along the entire cutting edge (see e.g. cross-sections A, B and C in Figs. 2-3c). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the threading insert of Yoshiba by providing the first cutting edge with a variable edge roundness to allow the user to cut while appropriately releasing cuttings, even in the event of a change in depth of the cut, as taught by Kanaoka (Abstract). In particular, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the edge roundness of the first top cutting edge being greater than the edge roundness of the first trailing edge, in order to provide the best chip-releasing properties of the cutting edge, as taught by Kanaoka (e.g. see A v. C in Fig. 2), depending on the feeds/cutting depths being employed.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, Yoshiba discloses the edge roundness being in the form of a circular or oval arch, and the size of the edge roundness being in the range of 5 to 100 µm (the radius of curvature of the round honing being in the range of 0.02 mm to 0.5 mm as disclosed in Paragraph 10 of the translation of the description of the invention).
Regarding claims 4 and 5, the modified threading insert of Yoshiba in view of Kanaoka discloses the varying edge roundness as claimed, but does not disclose the edge roundness values or the edge roundness of the first leading cutting edge being greater than the edge roundness of the first trailing cutting edge.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the first top edge with a roundness of 25 – 80 µm and the first trailing edge with a roundness of 10 – 40 µm, and the first top cutting edge roundness being at least 5 µm greater than the edge roundness of the first trailing cutting edge, as taught by Kanaoka, depending on the feeds/cutting depths being employed.
Similarly, it would have been obvious to one having ordinary skill in the art at the time of filing to form the edge roundness of the first leading cutting edge larger than the edge roundness of the first trailing edge in order to provide the best chip-releasing properties of the cutting edge as taught by Kanaoka, depending on the feeds/cutting depths being employed. See also the above-cited optimization case law.
Regarding claim 6, Yoshiba discloses in a top view, the first leading cutting edge and the first trailing cutting edge converging toward the first top cutting edge, and in the top view, the first leading cutting edge and/or the first trailing cutting edge is straight or substantially straight (see Fig. 1).
Regarding claim 7, Yoshiba discloses, in a top view, the threading insert extending beyond a sector limited by a first line coinciding with the first leading cutting edge 6 and a second line coinciding with the first trailing cutting edge 6 (see Fig. 1).
Regarding claim 8, Yoshiba discloses in a top view, the first top cutting edge 5 being straight or substantially straight (see Fig. 1).
Regarding claim 9, Yoshiba discloses the threading insert further comprising a second tooth F, the second tooth includes a second cutting edge, the second cutting edge has a second top cutting edge 5, connecting a second leading cutting edge 6 and a second trailing cutting edge 6. The second cutting edge has an edge roundness (see Figs. 4 & 7). The second tooth is arranged to cooperate with the first tooth for cutting a thread profile, a size of the first tooth being smaller than the size of the second tooth, wherein the first trailing cutting edge faces the second leading cutting edge (see Fig. 1).
Regarding claims 10 and 11, neither Yoshiba nor Kanaoka disclose the edge roundness of the first top cutting edge and/or first leading cutting edge being greater than the edge roundness of the second top cutting edge and the second leading cutting edge respectively.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the edge roundness of the first top cutting edge and/or first leading cutting edge as larger in value than the edge roundness of the second top cutting edge and second leading cutting edge respectively, depending on the cutting loads and depths of cut being used, to provide optimum chip releasing properties as taught by Kanaoka. See above-cited optimization case law.
Regarding claim 12, Yoshiba discloses the threading insert further comprising 1-5 intermediate teeth R2 arranged between the first tooth R1 and the second tooth F, the intermediate teeth being arranged to cooperate with the first and second teeth for cutting a thread profile. One intermediate tooth R2 adjacent to the first tooth includes an intermediate top cutting edge 5 having an edge roundness. Neither Yoshiba nor Kanaoka explicitly disclose the edge roundness of the intermediate top cutting edge being greater than the edge roundness of the top cutting edge.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the edge roundness of the intermediate top cutting edge as larger in value than the edge roundness of the second top cutting edge, depending on the cutting loads and depths of cut being used, to provide optimum chip releasing properties as taught by Kanaoka. See above-cited optimization case law.
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. Applicant argues that modifying the edge roundness of Yoshida by incorporating a variable rounding as taught by Kanaoka would not have been obvious to one having ordinary skill in the art, absent Applicant’s teaching. This argument is respectively traversed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In the instant case, Kanaoka clearly discloses a variable edge rounding on a cutting insert (see various widths/sizes of rounding A, B and C in Figs. 2-3c). The discussion of the edge rounding carries on to describe the different sizes of rounding leading to different strengths of the cutting edge and chip flow properties, clearly identifying the edge roundness as a result-effective variable. Therefore, as discussed in the Non-Final Rejection of 03/21/2022 and again above, optimizing the edge rounding of the various portions of the cutting edge would have indeed been obvious to one having ordinary skill in the art at the time of filing. Accordingly, the rejection(s) are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722